DETAILED ACTION
Status of Claims
Claims 1 and 11 have been amended.
Claims 17-20 have been previously canceled.
Claims 1-16 and 21 are currently pending and have been considered by the examiner.

Information Disclosure Statement
The two information disclosure statements (IDS) submitted on 1 June 2021 have been considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
103 Rejection:
	Applicant’s arguments have been considered and are moot in view of new grounds of rejection.

Claim Interpretation
Claims 1 and 11 recite the limitation “wherein the locking transaction is generated to lock the transaction output of the existing transaction in the source distributed ledger and reference the initiating transaction in the target distributed ledger to verify existence of the initiating transaction”. The examiner has determined that the aforementioned claim limitation simply recites an expression of the intended result of the positively recited method step of “generating 
Similarly, claims 1 and 11 recite the limitation “wherein the completing transaction is generated to spend the transaction output of the initiating transaction in the target distributed ledger after referencing the locking transaction in the source distributed ledger to verify existence of the locking transaction”. The examiner has determined that the aforementioned claim limitation simply recites an expression of the intended result of the positively recited method step of “generating and submitting a completing transaction” without further limiting said method step. Therefore, said limitation cannot be given patentable weight. See MPEP 2111.04.
Additionally, Claims 1 and 11 recite the limitations: “for commission to the target distributed ledger” and “for commission to the source distributed ledger”. The examiner has determined that these limitations recite an expression of the intended result of the positively recited method steps of “generating and submitting an initiating transaction”, “generating and submitting an locking transaction”, and “generating and submitting a completing transaction”. However, examiner has determined that these limitations must be given patentable weight because said limitations further limit the positively recited method steps of generation. Consequently, the examiner must give said limitations their broadest reasonable interpretation and will interpret said limitations to limit generating transaction capable of being commissioned/added to a blockchain.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, claims 1-10 recites the claim limitation “wherein the source distributed ledger is different from the target distributed ledger”. Based on the format/indentation of the present claim, it is unclear which positively recited method step is further limited by the aforementioned claim limitation or if said limitation is meant to further limit the method as a whole. In the case of the that the limitation is meant to further limit one of the recited method steps, it is further unclear how said limitation further limits any of the recited method steps as it appears to recite a further limitation of an unclaimed structure recited within the method claim.
Therefore, as it is unclear how the aforementioned limitation is meant to further limit the present claim the examiner must reject said claims under 112(b). 
For purposes of compact prosecution, the examiner will interpret the limitation as limiting all of the positively recited method steps which refer to the term “source distributed ledger”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 11 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vessenes et al. (US 20190172026 A1) in view of Allen (US 20190356472 A1).

In regards to Claims 1 and 11, Vessenes discloses:
A method for attaining scalable transactions throughput in a multiple distributed ledger system including a plurality of distributed ledger networks each of which has a plurality of nodes, one of the plurality of distributed ledger networks has a source distributed ledger and another distributed ledger network has a target distributed ledger, the method comprising: 
determining an existing transaction in the source distributed ledger which has a transaction output that is unspent (See Vessenes: Para. [0158-0159] – “FIG. 7 is an example flow diagram illustrating a method for exporting or synchronizing the behavior of one or more tokens on a first blockchain to one or more tokens on the second blockchain … At block 702, the process may include identifying a set of tokens from a first block chain.” – It is understood to one of ordinary skill in the art that tokens on a blockchain are stored in the from of transactions in the distributed ledger. Additionally, as Vessenes disclosed identifying these tokens for the purposes of exporting said tokens, the tokens must be unspent for the export to be valid); 
generating and submitting a locking transaction for commission to the source distributed ledger, wherein the locking transaction is generated to lock the transaction output of the existing transaction in the source distributed ledger and reference the initiating transaction in the target distributed ledger to verify existence of the initiating transaction (See: Vassenes: Para. [0160] – “At block 704, the process may include locking the identified set of the one or more tokens of the first block chain. In embodiments, this may include locking BTC stored in Deluge wallet 102 using a P2SH Address” – Vassenes discloses the process of locking tokens stored in a transaction on a first blockchain. It is understood by one of ordinary skill in the art that a generating and submitting a new blockchain transaction would be required to lock tokens on a blockchain due to the immutable nature of the blockchain); and 
generating and submitting a completing transaction for commission to the target distributed ledger, wherein the completing transaction is generated to spend the transaction output of the initiating transaction in the target distributed ledger after referencing the locking transaction in the source distributed ledger to verify existence of the locking transaction; wherein the source distributed ledger is different from the target distributed ledger (See Vassenes: Para. [0161] – “At block 706, the process may include minting, based upon the locked set of the one or more tokens, a set of one or more tokens of a second block chain,” – Vassenes discloses the process of minting/creating tokens based on the tokens locked by the previous locking transaction. It is understood by one of ordinary skill in the art that the process of adding tokens to the second blockchain would require generating and submitting a new transaction due to the immutable nature of the blockchain.).

However, Vassenes fails to explicitly disclose:
generating and submitting an initiating transaction for commission to the target distributed ledger, wherein the initiating transaction has a transaction output

However, in a similar field of endeavor, Allen discloses:
generating and submitting a transaction for commission to a distributed ledger, wherein the transaction has a transaction output (see Allen: Para. [0016] – “Each spend attempt may comprise the step of submitting a (different) transaction to a blockchain network. Each attempt may be performed using a transaction which provides or supplies a different parameter to the redeem script. Each attempt may generate a blockchain transaction which attempts to spend the output to a different (blockchain) address.”)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date perform the generate and submit the transaction capable of being commissioned to a distributed ledger and having a transaction output as disclosed by Allen prior to performing the locking transaction disclosed by Vessenes improving the overall efficiency of 

In regards to Claim 21, the combination of Vessenes and Allen discloses:
The method of claim 1, wherein the unspent transaction output of the existing transaction represents an amount of currency (See Allen: Para. [0024] – “It may control whether or not an output in a blockchain transaction (UTXO) is unlocked. It may control whether or not a portion of cryptocurrency is transferred from one party to another via a blockchain” – Allen discloses that the output of the blockchain transaction can be a portion of cyrptocurrency)

Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vassenes in view of Allen in further view of Markus (US Patent Publication Number 20130226891).

In regards to Claims 2 and 12, the combination of Vassenes and Allen discloses the method of claim 1 but fails to explicitly teach:
wherein the transaction output of the initiating transaction is only spendable by the completing transaction when the completing transaction references the locking transaction and when a value of the transaction output of the initiating transaction matches a value of the transaction output of the existing transaction.

However, in a similar field of endeavor, Markus discloses:
wherein the transaction output of the initiating transaction is only spendable by the completing transaction when the completing transaction references the locking transaction and when a value of the transaction output of the initiating transaction matches a value of the transaction output of the existing transaction (See Markus: Para. [0085] – “At block 911, for each locked transaction data, processing logic compares the current version value to the version value that is represented in the local transaction context to determine if there is a match. If there is at least one comparison that does not match (block 911), processing logic sends a message to the transaction manager indicating a failed prepare operation at block 913. If all of the comparisons result in a match (block 911), processing logic sends a message to the transaction manager indicating a successful prepare operation and that the transaction is ready for a commit at block 915”).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use the transaction data comparison method of Markus in the transaction locking method of the combination of Vassenes and Allen in order to ensure that the proper amount of value/funds is transferred.

Claim 3-4 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vassenes in view of Allen, in further view of Markus and Smith et al. (US Patent Publication Number 20180089041 A1).

In regards to Claims 3 and 13, the combination of Vassenes, Allen, and Markus discloses the method of claim 2 but does not explicitly disclose:
wherein the locking transaction uses a Merkle tree reference to reference the initiating transaction.

However, in a similar field of endeavor, Smith discloses:
wherein the locking transaction uses a Merkle tree reference to reference the initiating transaction (See Smith: Para. [0032] – “A Merkle tree is used in distributed ledgers to .

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to apply the Merkle tree structure of Smith to the locking transaction of the combination of Vassenes, Allen, and Markus in order to produce an digital fingerprint of the transaction (See Smith: Para. [0032]).

In regards to Claims 4 and 14, the combination of Vassenes, Allen, and Markus discloses the method of claim 3. However, the combination of Vassenes, Allen, and Markus fails to explicitly disclose:
wherein the completing transaction uses a Merkle tree reference to reference the locking transaction.

However, in a similar field of endeavor, Smith teaches:
wherein the completing transaction uses a Merkle tree reference to reference the locking transaction (See Smith: Para. [0032] – “A Merkle tree is used in distributed ledgers to summarize all transactions in a block by producing an overall digital fingerprint of the entire set of transactions. A Merkle tree is constructed by recursively hashing pairs of nodes until there is only one hash, which is called the Merkle root”).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use the Merkle tree structure of Smith in the locking transaction of the combination of Vassenes, Allen, and Markus in order to produce an digital fingerprint of the transaction (See Smith: Para. [0032]).

Claim 5, 7, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vassenes in view of Allen, in further view of Cuomo et al. (US Patent Publication 201802681525 A1).

In regards to Claim 5 and 15, the combination of Vassenes and Allen discloses the method of claim 1 but fails to explicitly disclose:
Wherein the method is performed by a node-stack of the source distributed ledger.

However, in a similar field of endeavor, Cuomo discloses:
Wherein the method is performed by a node-stack of the source distributed ledger (See Cuomo: Para. [0033] – “A blockchain software stack is provisioned by blockchain cloud services whenever users request new blockchain software stack instances, for example, a blockchain node or a blockchain peer.”).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use the software/node stack of Cuomo in the transaction method of the combination of Vassenes and Allen in order for users to find patterns and trends of data stores, containers, and processes (See Cuomo: Para. [0033]).

In regards to Claim 7 and 16, the combination of Vassenes and Allen discloses the method of claim 1. However, the combination of Vassenes and Allen  does not explicitly disclose:
Wherein the method is performed by a node-stack of the source distributed ledger.

However, in a similar field of endeavor, Cuomo discloses:
Wherein the method is performed by a node-stack of the source distributed ledger (See Cuomo: Para. [0033] – “A blockchain software stack is provisioned by blockchain cloud services whenever users request new blockchain software stack instances, for example, a blockchain node or a blockchain peer.”).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use the software/node stack of Cuomo in the transaction method of the combination of Vassenes and Allen, in order for users to find patterns and trends of datastores, containers, and processes (See Cuomo: Para. [0033]).

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vessenes in view of Allen in further view of Senci et al. (US Patent Publication Number 20180174252 A1).

In regards to Claim 9, the combination of Vassenes and Allen discloses:
The multiple distributed ledger system comprises: a plurality of distributed ledger networks communicatively connected to each other to perform a cross-ledger transaction, each said distributed ledger network having a plurality of nodes (See Vessenes: Para. [0158-0161] – Vessenes discloses a method of transferring valued tokens from a first distributed ledger network to a second distributed ledger network in communication with said first distributed ledger network through the use of a cross-ledger transaction); 

However, the combination of Vassenes and Allen fails to explicitly disclose:
wherein a distributed ledger network that maintains a local distributed ledger includes a plurality of foreign payment verification nodes for another distributed ledger in the system to provide verification of the cross-ledger transaction.

However, in a similar field of endeavor, Senci discloses:
wherein a distributed ledger network that maintains a local distributed ledger includes a plurality of foreign payment verification nodes for other distributed ledgers in the system to provide verification of the cross-ledger transaction. (See Senci: Para. [0024] – “For example, a merchant may be presented with a foreign payment card. The merchant may be reluctant to accept a foreign payment card, due to an increased risk that the transaction may later be identified as fraudulent. To mitigate the risk of fraudulent transactions, the merchant may query the TI computing device with a payment card identifier to determine if there are recorded travel reservations to the country or the region where the merchant is located”).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use the foreign payment verification of Senci to verify the cross-ledger transactions of the combination of Vassenes and Allen, in order to prevent fraudulent transactions from occurring that originating from foreign locations.

In regards to Claim 10, the combination of Vassenes, Allen, and Senci discloses:
The method of claim 1, wherein wherein the multiple distributed ledger system comprises: a plurality of distributed ledger networks communicatively connected to each other to perform a cross-ledger transaction (See Vessenes: Para. [0158-0161] – Vessenes discloses a method of transferring valued tokens from a first distributed ledger network to a second distributed ledger network in communication with said first distributed ledger network through the use of a cross-ledger transaction), 
each said distributed ledger network having a plurality of nodes; and a set of nodes that are shared by the plurality of distributed ledger networks to provide verification of the cross-ledger transaction (See Senci: Para. [0024] – “For example, a merchant may be presented with a foreign payment card. The merchant may be reluctant to accept a foreign payment card, due to .

Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vassenes in view of Allen, in further view of Cuomo and Kud (US 20190295083 A1).

In regards to Claim 6, the combination of Vassenes, Allen, and Cuomo discloses the method of claim 5 but fails to explicitly disclose:
wherein the initiating and completing transactions are submitted to a node-stack of the target distributed ledger, and the node-stack of the target distributed ledger further submits the initiating and completing transactions to the target distributed ledger.

However, in a similar field of endeavor, Kud discloses:
wherein the initiating and completing transactions are submitted to a node-stack of the target distributed ledger, and the node-stack of the target distributed ledger further submits the initiating and completing transactions to the target distributed ledger (See Kud: Para. [0083] – “The Payer initiates a transaction request to transfer Digital Value as a certain amount of electronic money from the Payer to the Recipient (step 210). At the same time, the Payer is authenticated in the system in accordance with the Public Contract (for example, by entering login and password). The transaction request is made using the Payer's communication device 105, which interacts with the system by means of modern communication facilities. The Recipient's name (for example, John Smith) and the nominal of Digital Value--the number of electronic money units are entered in the system (step 220)”, Para. [0089] – “Then the Recipient is informed of the created transaction. He/she can be informed by the system in automated .

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the node-stack disclosed by Kud as an intermediary to receive the initiating and completing transaction disclosed by the combination of Vassenes, Allen, and Cuomo increasing the overall operational capability of the invention by providing a buffer for incoming transaction allowing the invention to potentially filter out unwanted/invalid transactions.

In regards to Claim 8, the combination of Vassenes, Allen, Cuomo, and Kud discloses:
The method of claim 7, wherein the locking transaction is submitted to a node-stack of the source distributed ledger, and the node-stack of the source distributed ledger further submits the locking transaction to the source distributed ledger (See Kud: Para. [0088] – “Next, the Digital Value of the nominal specified by the Payer is blocked in the Payer's account (step 260)”, See Cuomo: Para. [0033] – “A blockchain software stack is provisioned by blockchain cloud services whenever users request new blockchain software stack instances, for example, a blockchain node or a blockchain peer.”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Derbakova (US 20180113752 A1) – Derbakova discloses methods and operations for receiving a blockchain transaction sent from a first blockchain to a second blockchain and determining whether to log the blockchain transaction in the first blockchain or the second blockchain.
Bentov (US 20190156301 A1) – Bentov discloses an apparatus configured to process and execute blockchain transaction on a first blockchain based cryptocurrency system and to condition release of a second blockchain transaction relating to the first blockchain transaction on receipt of at least a specified threshold amount of evidence of confirmation of the first blockchain transaction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K PHAN whose telephone number is (571)272-6748.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 570-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS K PHAN/Examiner, Art Unit 3685                   

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685